PONDER, Justice.
The plaintiff brought suit against 'her husband for separation from bed and hoard and for a dissolution of the community of acquets and gains. The husband, the defendant, answered denying the allegations of the plaintiff’s .petition. The case was tried and the lower court gave judgment in favor of the defendant dismissing the plaintiff’s demands. The plaintiff has appealed.
The plaintiff alleges in her petition that her husband was guilty of cruel treatment, habitual intemperance and that he had humiliated and embarrassed her in the presence of his friends by making fun of the manner in which she talked. She also alleged that the defendant stated that he no longer loved' her and would leave her when her son -finished school. All of *398these allegations were denied' by the defendant. The only testimony produced by the plaintiff to support the allegations of her petition was her testimony and that of one Glenn James, who testified that he saw the defendant -intoxicated on one occasion and on other occasions when he had been drinking but not intoxicated. In rebuttal to this testimony, the defendant produced several prominent witnesses who testified that the defendant was not guilty of any of the charges set forth in the plaintiff’s'petition. The trial court was of the opinion that the plaintiff had failed to prove the allegations set forth in her petition. After a careful reading of the testimony in this case we have arrived at the -same conclusion. Moreover, the judgment of the lower court cannot be reversed on questions of fact unless there is manifest error in its findings. We find no such error present in this case.
For the reasons assigned, the judgment is affirmed at appellant’s cost.